—In a negligence action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Kings County (Vinik, J.), dated August 12, 1992, which denied their motion to change venue from Kings County to Westchester County pursuant to CPLR 510 (3).
Ordered that the order is affirmed, with costs.
Upon a motion for a change of venue pursuant to CPLR 510 (3) based upon the convenience of witnesses, the movant must establish the identity of the witnesses who allegedly will be inconvenienced, their willingness to testify, and the nature of their anticipated testimony (see, Alexandre v Pepsi-Cola Bottling Co., 150 AD2d 742; Greene v Hillcrest Gen. Hosp., 130 AD2d 621). The defendants failed to satisfy that burden. Accordingly, their motion was properly denied. Thompson, J. P., Rosenblatt, Ritter, Friedmann, and Krausman, JJ., concur.